 Case 1:21-cv-01496-EK-CLP Document 1 Filed 03/22/21 Page 1 of 4 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X   Civil Action No.:
 PATRICIA PARZIALE,

                                             Plaintiff,
                                                                       NOTICE OF
                    - against -                                        REMOVAL

 BJ’S WHOLESALE CLUB, INC.,

                                              Defendant.
 ------------------------------------------------------------------X

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK:

         Defendant, BJ’S WHOLESALE CLUB, INC. (hereinafter “BJ’s), by its attorneys,

GOLDBERG SEGALLA LLP, upon information and belief, respectfully petitions the Court,

pursuant to 28 U.S.C. 1441, as follows:

         1.      On or about November 28, 2020, the above-captioned civil action was commenced

and is now pending in the Supreme Court of the State of New York, County of Kings. A trial has

not yet been had therein. A copy of the Summons and Complaint is annexed as Exhibit “A”. On

or about January 4, 2021, BJ’s filed its Verified Answer to plaintiff's Complaint. A copy of BJ’S

Verified Answer is annexed as Exhibit “B”.

         2.      The action seeks monetary damages for personal injuries allegedly suffered by

plaintiff, PATRICIA PARZIALE, while she was in the parking garage at BJ’s Club located at

1752 Shore Parkway, Brooklyn, New York 11214. Plaintiff’s Complaint sounds in negligence.

See Exhibit A.

         3.      The action involves a controversy between citizens of different states in that: (a)

Plaintiff is a citizen of the State of New York; and (b) Petitioner, BJ’S WHOLESALE CLUB,




29399053.v1
 Case 1:21-cv-01496-EK-CLP Document 1 Filed 03/22/21 Page 2 of 4 PageID #: 2




INC., is now and was at the time the action was commenced a corporation incorporated in the State

of Delaware with its principal place of business in the State of Massachusetts.

         4.     This action is one of which the District Courts of the United States have original

jurisdiction under 28 U.S.C. § 1332. There is complete diversity between Petitioner and plaintiff.

         5.     In addition, annexed as Exhibit “C” is plaintiff’s Response to BJ’s CPLR 3017(c)

Demand for Total Damages, dated March 16, 2021, in which plaintiff indicated that the claimed

amount in controversy exceeds $75,000.

         6.     This Notice of Removal is being filed within thirty (30) days of receipt of plaintiff's

written allegation that her alleged damages exceed $75,000. See Exhibit “C.”.

         7.     Pursuant to the requirements of 28 U.S.C. § 1446, all defendants who have been

properly joined and served consent to the removal of this action.

         8.     All state court process, pleadings, and orders served on and by the defendants at the

time of removal are attached hereto as follows:

                Exhibit “A” - Summons & Complaint;
                Exhibit “B” – Verified Answer;
                Exhibit “C” – Plaintiff’s Response to Defendant’s Demand for a Statement of
                Damages; and
                Exhibit “D” – Plaintiff’s Verified Bill of Particulars.

         9.     Written notice of the filing of this Notice of Removal will be given to plaintiff

promptly after the filing of this Notice.

         10.    A true and correct copy of this Notice of Removal will be filed with the Clerk of

the Court of the Supreme Court of the State of New York, County of Kings, promptly after the

filing of this Notice.

         11.    Attached to this Notice and by reference made a part hereof are true and correct

copies of all process and pleadings filed herein.



                                                    2
29399053.v1
 Case 1:21-cv-01496-EK-CLP Document 1 Filed 03/22/21 Page 3 of 4 PageID #: 3




         12.    By filing this Notice of Removal, BJ’s does not waive any defense which may

be available to it.

         WHEREFORE, BJ’s prays that the above-captioned action now pending in the Supreme

Court in the State of New York, County of Kings, be removed therefrom to this Honorable Court.

Dated: Garden City, New York
       March 22, 2021

                                                  Respectfully submitted,

                                                  GOLDBERG SEGALLA LLP



                                                  _______________________________
                                                  By: Gavin C. Fields, Esq.
                                                  Attorneys for Defendant BJ'S WHOLESALE
                                                  CLUB, INC.
                                                  Mailing Address:
                                                  P.O. Box 780, Buffalo, NY 14201
                                                  Office Location:
                                                  200 Garden City Plaza, Suite 520
                                                  Garden City, New York 11530
                                                  Phone: (516) 281-9816
                                                  Fax: (516) 281-9801
                                                  GS File No.: 1342.0387
                                                  gfields@goldbergsegalla.com

TO:      Timothy M. O'Donovan, Esq.
         THE LAW OFFICE OF TIMOTHY M. O'DONOVAN
         Attorneys for Plaintiff
         PATRICIA PARZIALE
         1860 Clove Road
         Staten Island, New York 10304
         (718) 980-7300
         todonovanesq@gmail.com




                                              3
29399053.v1
 Case 1:21-cv-01496-EK-CLP Document 1 Filed 03/22/21 Page 4 of 4 PageID #: 4




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X   Civil Action No.:
 PATRICIA PARZIALE,

                                             Plaintiff,

                    - against -

 BJ’S WHOLESALE CLUB, INC.,

                                              Defendant.
 ------------------------------------------------------------------X

                                     CERTIFICATE OF SERVICE

         I, Gavin C. Fields, do hereby certify that on March 22, 2021, the foregoing Notice of

Removal to Federal Court with the Clerk of the Eastern District using its CM/ECF system was

filed electronically and served in accordance with the applicable rules of Civil Procedure and of

the court.



                                                    GOLDBERG SEGALLA LLP



                                                    __________________________________
                                                    By: Gavin C. Fields, Esq.




                                                          4
29399053.v1
